

 
 

--------------------------------------------------------------------------------

 
      
        EXHIBIT 10.3      
    

CHARMING SHOPPES MASTER TRUST
 
$211,200,000 Class A Asset Backed Certificates, Series 2007-1
 
$19,200,000 Class M Asset Backed Certificates, Series 2007-1
 
$30,400,000 Class B Asset Backed Certificates, Series 2007-1
 
CERTIFICATE PURCHASE AGREEMENT


October 10, 2007
 
 
Barclays Capital Inc.,
   as the Initial Purchaser
200 Park Avenue
New York, New York  10166
 
Ladies and Gentlemen:
 
1.  Introduction.  Charming Shoppes Receivables Corp. (“CSRC” or the “Seller”),
a special-purpose Delaware corporation whose principal place of business is in
Ohio and which is a wholly-owned indirect subsidiary of Charming Shoppes, Inc.
(“Charming”), proposes to sell to Barclays Capital Inc. (the “Initial
Purchaser”) (a) $211,200,000 Series 2007-1 Class A Asset Backed Certificates
(the “Class A Certificates”), which shall be issued in two subclasses designated
as the Class A-1 Certificates (the “Class A-1 Certificates”) in an initial
aggregate outstanding amount of $153,800,000 and the Class A-2 Certificates (the
“Class A-2 Certificates”) in an initial aggregate outstanding amount of
$57,400,000, (b) $19,200,000 Series 2007-1 Class M Asset Backed Certificates
(the “Class M Certificates”), which shall be issued in two subclasses designated
as the Class M-1 Certificates (the “Class M-1 Certificates”) in an initial
aggregate outstanding amount of $4,000,000 and the Class M-2 Certificates (the
“Class M-2 Certificates”) in an initial aggregate outstanding amount of
$15,200,000, and (c) $30,400,000 Series 2007-1 Class B Asset Backed Certificates
(the “Class B Certificates”), which shall be issued in two subclasses designated
as the Class B-1 Certificates (the “Class B-1 Certificates”) in an initial
aggregate outstanding amount of $16,900,000 and the Class B-2 Certificates (the
“Class B-2 Certificates”) in an initial aggregate outstanding amount of
$13,500,000 and, together with the Class A Certificates and the Class M
Certificates, the “Offered Certificates”).  The Offered Certificates are to be
issued pursuant to the Second Amended and Restated Pooling and Servicing
Agreement, dated as of November 25, 1997 (as amended as of July 22, 1999, May 8,
2001, August 5, 2004, March 18, 2005 and October 17, 2007, and as further
amended from time to time, the “Pooling Agreement”) among the Seller, Spirit of
America, Inc. (“SOAI”), a Delaware corporation which is a wholly-owned indirect
subsidiary of Charming, as servicer (in such capacity, the “Servicer”), and U.S.
Bank National Association (as successor to Wachovia Bank, National Association),
as trustee (the “Trustee”), as supplemented by the Series 2007-1 Supplement to
the Pooling Agreement dated as of the Issuance Date (as defined below) (the
“Series Supplement”, and the Pooling Agreement, as so supplemented, the
“Supplemented Pooling Agreement”).  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the
Supplemented Pooling Agreement.
 

 
 

--------------------------------------------------------------------------------

 

Each Offered Certificate will represent an undivided ownership interest in the
Charming Shoppes Master Trust (the “Trust”).  In addition, concurrently with the
issuance of the Offered Certificates, the Trust will issue $28,800,000 Series
2007-1 Class C Asset Backed Certificates (the “Class C Certificates”) and
$30,400,000 Series 2007-1 Class D Asset Backed Certificates (the “Class D
Certificates”), which will be issued in two subclasses designated as the “Class
D-1 Certificates” and the “Class D-2 Certificates”.  The Offered Certificates,
the Class C Certificates and the Class D Certificates are referred to herein as
the “Certificates”.  The Class C Certificates will be sold pursuant to the Class
C Certificate Purchase Agreement (the “Class C Purchase Agreement”) among the
Trustee, the Seller, the Servicer and the purchasers named therein (the “Class C
Purchasers”).  The Class D Certificates will be sold pursuant to one or more
Class D Certificate Purchase Agreements (collectively, the “Class D Purchase
Agreements”) among the Trustee, the Seller, the Servicer and the purchasers
named therein (the “Class D Purchasers”).  The assets of the Trust include,
among other things, receivables (the “Receivables”) arising under a pool of
certain revolving credit card accounts owned by Spirit of America National Bank
(“Spirit of America”) which have been conveyed to the Seller by Spirit of
America pursuant to a Purchase and Sale Agreement dated as of November 25, 1997
and as amended as of September 1, 1999, November 9, 2000 and May 8, 2001 (the
“Purchase Agreement”) and conveyed to the Trust pursuant to the Pooling
Agreement.
 
The Seller, at its own expense, has prepared an offering memorandum dated
October 10, 2007 (together with any exhibits attached thereto, the “Preliminary
Memorandum”), describing among other things, the Offered Certificates and the
Supplemented Pooling Agreement.  Copies of the Preliminary Memorandum have been
delivered to you.  The Seller, at its own expense, shall also prepare a final
offering memorandum (together with any exhibits attached thereto, the “Final
Memorandum”), which it will deliver to you no later than three business days
prior to the Issuance Date (as herein defined).  The Seller hereby confirms that
it has authorized the Initial Purchaser to use the Preliminary Memorandum and
Final Memorandum in connection with the offering and resale of the Offered
Certificates  by the Initial Purchaser. The Seller will advise the Initial
Purchaser promptly of (i) any proposal to amend or supplement the Final
Memorandum or the Preliminary Memorandum, (ii) any amendment or supplement to
the Final Memorandum or the Preliminary Memorandum, and (iii) the receipt by the
Seller of any notification with respect to the suspension of qualification of
the Offered Certificates for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purposes.  The Seller will furnish to the
Initial Purchaser copies of all amendments and supplements to the Final
Memorandum and the Preliminary Memorandum, in each case as soon as available and
in such quantities as the Initial Purchaser reasonably requests.  From and after
the date any amendment or supplement to the Final Memorandum or the Preliminary
Memorandum, as applicable, has been furnished to the Initial Purchaser, the term
“Final Memorandum” or “Preliminary Memorandum” shall mean the Final Memorandum
or the Preliminary Memorandum, as applicable, as so amended or
supplemented.  The Pooling Agreement, the Series Supplement and the Purchase
Agreement shall be collectively referred to herein as the “Related Documents”.
 
The Offered Certificates may be resold solely to (i) “qualified institutional
buyers (“QIBs”) in reliance upon Rule 144A (“Rule 144A”) under the Securities
Act of 1933, as amended (the “Securities Act”) and (ii) non-U.S. persons outside
the United States, as defined in Regulation S of the Securities Act
(“Regulation S”), in a transaction meeting the requirements of Regulation S.
 

 
2

--------------------------------------------------------------------------------

 

As used herein, “Applicable Time” means 2 p.m., EST, on October 10, 2007.
 
2.  Representations, Warranties and Covenants of CSRC, FSC and SOAI.
 
(a)  CSRC represents and warrants to, and agrees with the Initial Purchaser
that:
 
(i)  The Preliminary Memorandum and the Final Memorandum, as of their respective
dates and any amendment thereof or supplement thereto, as of their respective
dates, and in each case as of the Applicable Time and the Issuance Date (as
defined herein), do not and will not, as of such dates and at such times,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading except
that the representations and warranties in this clause (i) do not relate to any
statements or omissions made in reliance on and in conformity with the Initial
Purchaser Information (as defined in Section 7(b)).
 
(ii)  As of the Issuance Date (as defined herein), the representations and
warranties of the Seller in the Pooling Agreement will be true and correct in
all material respects except to the extent that such representations and
warranties expressly relate to a date other than the Issuance Date (as defined
herein).
 
(iii)  The Seller is duly organized and is validly existing as a Delaware
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) and legal right to own its properties and
conduct its business as described in the Preliminary Memorandum and the Final
Memorandum, and is duly qualified (or is exempt from such requirement) as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties,
or conducts any business, so as to require such qualification, other than where
the failure to be so qualified or in good standing would not have a material
adverse effect on the Seller and its Affiliates taken as a whole or on the
transactions contemplated by this Agreement and the Related Documents.
 
(iv)  The Certificates have been duly authorized for issuance and sale, and,
when issued and delivered pursuant to the Supplemented Pooling Agreement,
executed by the Seller and duly authenticated by the Trustee and paid for by the
Initial Purchaser or the respective initial purchasers of the Class C
Certificates and Class D Certificates therein in accordance with the terms of
this Agreement, the Class C Purchase Agreement, or the Class D Purchase
Agreements, as applicable, will be duly and validly issued and entitled to the
benefits of the Supplemented Pooling Agreement; each of this Agreement and the
Related Documents to which the Seller is a party has been duly authorized by the
Seller, and, when executed and delivered by CSRC and the other parties thereto,
each of this Agreement and the Related Documents to which the Seller is a party
will constitute a valid, binding and enforceable agreement of the Seller;
provided that with respect to all such documents such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and such enforceability may be limited by
 

 
3

--------------------------------------------------------------------------------

 

general principles of equity (whether considered in a suit at law or in equity)
and subject to the unenforceability, under certain circumstances, of provisions
indemnifying a party against liability where such indemnification is contrary to
public policy; and the Offered Certificates and the Related Documents will
conform to the descriptions thereof in the Final Memorandum in all material
respects.
 
(v)  No consent, approval, authorization or order of, or filing with, any court,
governmental agency or body is required to be obtained or made by the Seller in
connection with (i) the issuance and sale of the Certificates or (ii) the
consummation of the transactions contemplated by this Agreement and the Related
Documents, except such as have been obtained or made and remain, and will
continue to remain, in full force and effect, such as may be required under
state securities laws and the filing of any financing statements required to
perfect the Trust’s and the Seller’s interest in the Receivables.
 
(vi)  The Seller is not in violation of its certificate of incorporation or
by-laws or in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any agreement or instrument to
which it is a party or by which it or its properties is bound which would have a
material adverse effect on the transactions contemplated in this Agreement or in
the Supplemented Pooling Agreement and the Related Documents.  This Agreement
has been duly executed and delivered by CRSC.  The execution, delivery and
performance of this Agreement and the other Related Documents, and the issuance
and sale of the Certificates, the compliance with the terms and provisions
hereof and thereof and the consummation of the transactions contemplated herein
and therein will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, the certificate of incorporation
or by-laws of the Seller or result in a breach or violation of any of the terms
and provisions of, or constitute a default under, or result in the creation or
imposition of any Lien under, any statute, any rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over it or any of its properties, or any agreement or instrument to
which it is a party or by which it is bound or to which any of its properties is
subject, and it has full power and authority (corporate and otherwise) to enter
into this Agreement and the Related Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby, including the full
power and authority to sell the Offered Certificates as contemplated by this
Agreement.
 
(vii)  Other than as set forth or contemplated in the Preliminary Memorandum and
the Final Memorandum, there are no legal or governmental proceedings or
investigations pending or, to its knowledge, threatened to which any of the
Seller or its Affiliates is or may be a party or to which any property of the
Seller or its Affiliates is or may be the subject (x) which, if determined
adversely to the Seller, could individually or in the aggregate reasonably be
expected to have a material adverse effect on the general affairs, business,
prospects, management, financial position, stockholders’ equity or results of
operations of the Seller and its Affiliates, taken as a whole, or that would
reasonably be expected to materially adversely affect the interests of the
holders of the Offered Certificates, (y) asserting the invalidity of this
Agreement, any of the Related Documents or the Offered Certificates or (z)
seeking to prevent the issuance of the
 

 
4

--------------------------------------------------------------------------------

 

Offered Certificates or of any of the transactions contemplated by this
Agreement or any of the Related Documents.
 
(viii)  Any taxes, fees and other governmental charges in connection with the
execution, delivery and performance by the Seller of this Agreement, the Offered
Certificates, the Class C Certificates, the Class D Certificates or the other
Related Documents shall have been paid or will be paid by or on behalf of the
Seller at or prior to the Issuance Date (as defined herein) to the extent then
due.
 
(ix)  No Early Amortization Event, and no event that would become an Early
Amortization Event after any applicable grace period has elapsed, exists with
respect to any outstanding Series of Certificates issued by the Trust and no
event has occurred that would constitute (after the issuance of the
Certificates) an Early Amortization Event or would become an Early Amortization
Event after any applicable grace period has elapsed.
 
(x)  Except as set forth in or contemplated in the Preliminary Memorandum and
the Final Memorandum, there has been no material adverse change in the condition
(financial or otherwise) of the Seller since February 4, 2007.
 
(xi)  Assuming that (i) the Offered Certificates are offered and sold in the
manner contemplated in this Agreement and in the Preliminary Memorandum and the
Final Memorandum, (ii) the Initial Purchaser complies with the agreements and
covenants contained in this Agreement, (iii) the representations made in this
Agreement by the Initial Purchaser are true and correct and (iv) the
representations and warranties made or deemed to be made by the purchasers of
the Certificates are true and correct, the Offered Certificates are not required
to be registered under Section 5 of the Securities Act in connection with the
offer, issuance, sale and delivery thereof as contemplated by the Preliminary
Memorandum and the Final Memorandum and this Agreement and neither the Seller
nor any agent acting on its behalf (other than the Initial Purchaser), has taken
or will take any action which would subject the offer, issuance, sale or
delivery of the Offered Certificates to the provisions of Section 5 of the
Securities Act or to the registration provisions of any state securities laws of
any applicable jurisdiction.
 
(xii)  Neither the Seller nor any of its Affiliates has directly or through any
agent (it being understood that the Seller makes no representation and warranty
in this regard with respect to the Initial Purchaser or any affiliates of the
Initial Purchaser) engaged in any “directed selling efforts” (as defined in Rule
902(c) under Regulation S) with respect to the Offered Certificates.  The Seller
and its affiliates and any agent acting on their behalf (it being understood
that the Seller makes no representation or warranty in this regard with respect
to the Initial Purchaser or any affiliates of the Initial Purchaser) have
complied with the “offering restrictions” (as defined in Rule 902(g) under
Regulation S) with respect to Offered Certificates sold outside the United
States.  Neither the Seller, any of its Affiliates or any person or entity
acting on its behalf (it being understood that the Seller makes no
representation or warranty in this regard with respect to the Initial Purchaser
or any affiliates of the Initial Purchaser) has entered into any
 

 
5

--------------------------------------------------------------------------------

 

contractual arrangement with respect to the distribution of the Offered
Certificates, except for this Agreement and the Related Documents.
 
(xiii)  None of the Seller, any of its Affiliates or any person or entity acting
on its or their behalf (it being understood that the Seller makes no
representation or warranty in this regard with respect to the Initial Purchaser
or any Affiliates of the Initial Purchaser) within the six months preceding the
date of this Agreement, (A) has offered or sold any securities which are
substantially similar to the Offered Certificates the result of which would
cause the offer and sale of any of the Offered Certificates pursuant to this
Agreement to fail to be entitled to exemption from registration under the
Securities Act or (B) has offered or will offer to sell the Offered Certificates
in the United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act.
 
(xiv)  Neither the Seller nor the Trust is required (or after giving effect to
the transactions contemplated by the Related Documents, will be required) to be
registered as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended (the “1940 Act”).
 
(b)  Fashion Service Corp. (“FSC”) represents and warrants to, and agrees with
the Initial Purchaser that:
 
(i)  As of the Issuance Date (as defined herein), the representations and
warranties of Spirit of America in each of the Related Documents to which it is
a party will be true and correct except to the extent that such representations
and warranties expressly relate to a date other than the Issuance Date (as
defined herein).
 
(ii)  FSC is duly organized and is validly existing as a Delaware corporation in
good standing under the laws of the State of Delaware, with power and authority
(corporate and other) and legal right to own its properties and conduct its
business as currently conducted, and is duly qualified (or is exempt from such
requirement) as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties, or conducts any business, so as to require such
qualification, other than where the failure to be so qualified or in good
standing would not have a material adverse effect on FSC and its Affiliates
taken as a whole or on the transactions contemplated by this Agreement and the
Related Documents.
 
(iii)  Spirit of America is a national banking association duly organized,
validly existing and in good standing under the laws of the United States of
America, and has full corporate power, authority and legal right to own its
properties and conduct its business as described in the Preliminary Memorandum
and the Final Memorandum, and is duly qualified (or is exempt from such
requirement) as a foreign corporation for the transaction of business and is in
good standing under the laws of each jurisdiction in which it owns or leases
properties, or conducts any business, so as to require such qualification, other
than where failure to be so qualified or in good standing would not
 

 
6

--------------------------------------------------------------------------------

 

have a material adverse effect on Spirit of America and its Affiliates taken as
a whole or on the transactions contemplated by this Agreement and the Related
Documents.
 
(iv)  This Agreement has been duly authorized, executed and delivered by FSC,
and, when executed and delivered by the other parties hereto will constitute a
valid, binding and enforceable agreement of FSC; provided that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general and such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity) and subject to the unenforceability,
under certain circumstances, of provisions indemnifying a party against
liability where such indemnification is contrary to public policy.
 
(v)  The Purchase Agreement has been duly authorized, executed and delivered by
Spirit of America and constitutes a valid, binding and enforceable agreement of
Spirit of America; provided that such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and such enforceability may be limited by general principles of
equity (whether considered in a suit at law or in equity) and subject to the
unenforceability, under certain circumstances, of provisions indemnifying a
party against liability where such indemnification is contrary to public policy.
 
(vi)  FSC is not in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any agreement or instrument to
which it is a party or by which it or its properties are bound which would have
a material adverse effect on the transactions contemplated in this Agreement or
in the Supplemented Pooling Agreement and the Related Documents.  No consent,
approval, authorization or order of, or filing with, any court, governmental
agency or body is required to be obtained or made by FSC for the consummation of
the transactions contemplated by this Agreement, or by Spirit of America for the
consummation of the transactions contemplated by the Purchase Agreement, except
such as have been obtained or made and remain, and will continue to remain, in
full force and effect, such as may be required under state securities laws and
the filing of any financing statements required to perfect the Trust’s and the
Seller’s interest in the Receivables.
 
(vii)  The execution, delivery and performance of this Agreement by FSC, the
compliance with the terms and provisions hereof and the consummation of the
transactions contemplated herein and therein will not result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
the certificate of incorporation or by-laws of FSC or result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
or result in the creation or imposition of any Lien under, any statute, any
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over it or any of its properties, or
any agreement or instrument to which it is a party or by which it is bound or to
which any of the properties of it is subject, and it has full power and
authority (corporate and
 

 
7

--------------------------------------------------------------------------------

 

otherwise) to enter into this Agreement and to consummate the transactions
contemplated hereby.
 
(viii)  Spirit of America is not in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any agreement or
instrument to which it is a party or by which it or its properties are bound
which would have a material adverse effect on the transactions contemplated in
the Purchase Agreement and the Supplemented Pooling Agreement.  The execution,
delivery and performance of the Purchase Agreement by Spirit of America, the
compliance with the terms and provisions thereof and the consummation of the
transactions contemplated herein and therein will not result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
Spirit of America’s charter or by-laws or result in a breach or violation of any
of the terms and provisions of, or constitute a default under, or result in the
creation or imposition of any Lien under, any statute, any rule, regulation or
order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over Spirit of America or any of its properties, or any
agreement or instrument to which Spirit of America is a party or by which it is
bound or to which any of its properties is subject, and Spirit of America has
full power and authority (corporate and otherwise) to enter into the Purchase
Agreement and to consummate the transactions contemplated thereby.
 
(ix)  Other than as set forth or contemplated in the Preliminary Memorandum and
the Final Memorandum, there are no legal or governmental proceedings or
investigations pending or, to its knowledge, threatened to which Spirit of
America or any of its Affiliates is or may be a party or to which any property
of Spirit of America and its Affiliates is or may be the subject (x) which, if
determined adversely to Spirit of America, could individually or in the
aggregate reasonably be expected to have a material adverse effect on the
general affairs, business, prospects, management, financial position,
stockholders’ equity or results of operations of Spirit of America and its
Affiliates, taken as a whole, or that would reasonably be expected to materially
adversely affect the interests of the holders of the Certificates, (y) asserting
the invalidity of this Agreement, any of the Related Documents or the Offered
Certificates or (z) seeking to prevent the issuance of the Offered Certificates
or of any of the transactions contemplated by this Agreement or any of the
Related Documents.
 
(x)  Other than as set forth or contemplated in the Preliminary Memorandum and
the Final Memorandum, there are no legal or governmental proceedings or
investigations pending or, to its knowledge, threatened to which FSC or any of
its Affiliates is or may be a party or to which any of property of FSC or its
Affiliates is or may be the subject (x) which, if determined adversely to FSC,
could individually or in the aggregate reasonably be expected to have a material
adverse effect on the general affairs, business, prospects, management,
financial position, stockholders’ equity or results of operations of FSC or FSC
and its Affiliates, taken as a whole, or that would reasonably be expected to
materially adversely affect the interests of the holders of the Certificates,
(y) asserting the invalidity of this Agreement, any of the Related Documents or
the Offered Certificates or (z) seeking to prevent the issuance of the Offered
Certificates or of any of the transactions contemplated by this Agreement or any
of the Related Documents.
 

 
8

--------------------------------------------------------------------------------

 

(xi)  Any taxes, fees and other governmental charges in connection with the
execution, delivery and performance by FSC of this Agreement or the other
Related Documents shall have been paid or will be paid by or on behalf of FSC at
or prior to the Issuance Date (as defined herein) to the extent then due.
 
(xii)  Any taxes, fees and other governmental charges in connection with the
execution, delivery and performance by the Servicer of the Related Documents
shall have been paid or will be paid by or on behalf of the Servicer at or prior
to the Issuance Date to the extent then due.
 
(xiii)  Except as set forth in or contemplated in the Preliminary Memorandum and
the Final Memorandum, there has been no material adverse change in the condition
(financial or otherwise) of FSC or any of its subsidiaries since February 4,
2007.
 
(xiv)  Except as set forth in or contemplated in the Preliminary Memorandum and
the Final Memorandum, there has been no material adverse change in the condition
(financial or otherwise) of the Servicer or any of its subsidiaries since
February 4, 2007.
 
(c)  SOAI represents and warrants to, and agrees with the Initial Purchaser,
that:
 
(i)  As of the Issuance Date (as defined herein), the representations and
warranties of SOAI in each of the Related Documents to which it is a party will
be true and correct except to the extent that such representations and
warranties expressly relate to a date other than the Issuance Date (as defined
herein).
 
(ii)  SOAI is duly organized and is validly existing as a Delaware corporation
in good standing under the laws of the State of Delaware, with power and
authority (corporate and other) and legal right to own its properties and
conduct its business as described in the Preliminary Memorandum and the Final
Memorandum, and is duly qualified  (or is exempt from such requirement) as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties,
or conducts any business, so as to require such qualification, other than where
the failure to be so qualified or in good standing would not have a material
adverse effect on SOAI and its Affiliates taken as a whole or on the
transactions contemplated by this Agreement and the Related Documents.
 
(iii)  Each of this Agreement and the Related Documents to which SOAI is a party
have been duly authorized, executed and delivered by SOAI, and, when executed
and delivered by the other parties thereto, each of this Agreement and the
Related Documents to which SOAI is a party will constitute a valid, binding and
enforceable agreement of SOAI; provided that with respect to all such documents
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general and such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity) and subject to the unenforceability,
 

 
9

--------------------------------------------------------------------------------

 

under certain circumstances, of provisions indemnifying a party against
liability where such indemnification is contrary to public policy.
 
(iv)  No consent, approval, authorization or order of, or filing with, any
court, governmental agency or body is required to be obtained or made by SOAI in
connection with the consummation of the transactions contemplated by this
Agreement and the Related Documents, except such as have been obtained or made
and remain, and will continue to remain, in full force and effect, such as may
be required under state securities laws and the filing of any financing
statements required to perfect the Trust’s and the Seller’s interest in the
Receivables.
 
(v)  SOAI is not in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any agreement or instrument to
which it is a party or by which it or its properties is bound which would have a
material adverse effect on the transactions contemplated this Agreement or any
of the Related Documents.  The execution, delivery and performance of this
Agreement and the other Related Documents, the compliance with the terms and
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein will not result in a breach or violation of any
of the terms and provisions of, or constitute a default under, its certificate
of incorporation or by-laws or result in a breach or violation of any of the
terms and provisions of, or constitute a default under, or result in the
creation or imposition of any Lien under, any statute, any rule, regulation or
order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over it or any of its properties, or any agreement or
instrument to which it is a party or by which it is bound or to which any of the
properties of it is subject, and it has full power and authority (corporate and
otherwise) to enter into this Agreement and the Related Documents to which it is
a party and to consummate the transactions contemplated hereby and thereby.
 
(vi)  Other than as set forth or contemplated in the Preliminary Memorandum and
the Final Memorandum, there are no legal or governmental proceedings or
investigations pending or, to its knowledge, threatened to which any of SOAI or
its Affiliates is or may be a party or to which any property of SOAI or its
Affiliates is or may be the subject (x) which, if determined adversely to SOAI,
could individually or in the aggregate reasonably be expected to have a material
adverse effect on the general affairs, business, prospects, management,
financial position, stockholders’ equity or results of operations of SOAI and
its Affiliates, taken as a whole, or that would reasonably be expected to
materially adversely affect the interests of the holders of the Certificates,
(y) asserting the invalidity of this Agreement, any of the Related Documents or
the Offered Certificates or (z) seeking to prevent the issuance of the Offered
Certificates or of any of the transactions contemplated by this Agreement or any
of the Related Documents.
 
(vii)  No Early Amortization Event, and no event that would become an Early
Amortization Event after any applicable grace period has elapsed, exists with
respect to any outstanding Series of Certificates issued by the Trust and no
event has occurred that would constitute (after the issuance of the
Certificates) an Early Amortization Event or
 

 
10

--------------------------------------------------------------------------------

 

would become an Early Amortization Event after any applicable grace period has
elapsed.
 
(viii)  Any taxes, fees and other governmental charges in connection with the
execution, delivery and performance by SOAI of this Agreement or the other
Related Documents shall have been paid or will be paid by or on behalf of SOAI
at or prior to the Issuance Date (as defined herein) to the extent then due.
 
(ix)  Except as set forth in or contemplated in the Preliminary Memorandum and
the Final Memorandum, there has been no material adverse change in the condition
(financial or otherwise) of SOAI or any of its subsidiaries since February 4,
2007.
 
3.  Payment and Delivery of Offered Certificates; Fees.  On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Seller agrees to sell to the Initial
Purchaser and the Initial Purchaser agrees to purchase $211,200,000 principal
amount of Class A Certificates consisting of Class A-1 Certificates in the
principal amount of $153,800,000 and Class A-2 Certificates in the principal
amount of $57,400,000, $19,200,000 principal amount of Class M Certificates
consisting of Class M-1 Certificates in the principal amount of $4,000,000 and
Class M-2 Certificates in the principal amount of $15,200,000, and $30,400,000
principal amount of the Class B Certificates consisting of Class B-1
Certificates in the principal amount of $16,900,000 and Class B-2 Certificates
in the principal amount of $13,500,000.  The Seller hereby agrees, that in
consideration of the Initial Purchaser’s efforts in the resale of the Offered
Certificates, it shall pay the Initial Purchaser a fee equal to the sum of
0.375% of the aggregate original principal amount of the Class A Certificates,
0.470% of the aggregate original principal amount of the Class M Certificates
and 0.550% of the aggregate original principal amount of the Class B
Certificates (the “Initial Purchaser Fee”), payable in full on October 17, 2007
(or such later date as may be mutually agreed upon by the parties hereto) (the
“Issuance Date”), to be paid by the Seller by wire transfer in immediately
available funds to an account designated by the Initial Purchaser.  Each class
of Offered Certificates is to be purchased at a price equal to the principal
amount thereof times the percentage specified below opposite such class:
 
Class
Percentage
Class A-1
100.00000%
Class A-2
99.97605%
Class M-1
100.00000%
Class M-2
99.95653%
Class B-1
100.00000%
Class B-2
99.97623%

.
 

 
11

--------------------------------------------------------------------------------

 

The closing and sale of the Certificates (the “Closing”) shall be held at the
offices of Mayer Brown LLP in Chicago, Illinois, at 10:00 a.m., Chicago time, on
the Issuance Date.  Payment of the purchase price for the Offered Certificates
being sold and purchased hereunder shall be made on the Issuance Date by wire
transfer of immediately available funds to an account to be designated by the
Seller prior to the Issuance Date, against delivery to the Initial Purchaser of
the Offered Certificates registered in the name of Cede & Co., the nominee of
The Depository Trust Company (“DTC”).  The Initial Purchaser’s interests as
beneficial owner of the Offered Certificates will be represented by book entries
on the records of DTC and participating members thereof.
 
4.  Certain Agreements of the Seller.  The Seller agrees with the Initial
Purchaser that:
 
(a)  The Seller shall furnish such information, execute such instruments and
take such actions, if any, as may be reasonably requested by the Initial
Purchaser to effect the resale of the Offered Certificates under the securities
“blue sky” laws of each jurisdiction in which the Offered Certificates are
offered for sale or sold; provided that the Seller shall not be obligated to
qualify to do business in any jurisdiction in which it is not currently so
qualified; and provided, further, that the Seller shall not be required to file
a general consent to service of process in any jurisdiction.
 
(b)  In order to render the Offered Certificates eligible for resale pursuant to
Rule 144A, the Seller shall make or cause to be made available to any beneficial
owner of the Offered Certificates in connection with any sale thereof and any
prospective purchaser of such Offered Certificates from such beneficial owner,
the information required by Rule 144A(d)(4) under the Securities Act.
 
(c)  The Seller will not at any time offer, sell, contract to sell, pledge or
otherwise dispose of, directly or indirectly, any securities under circumstances
where such offer, sale, pledge, contract or disposition would cause the
exemption afforded by the Securities Act to cease to be applicable to the offer
and sale of the Offered Certificates hereunder.
 
(d)  The Seller agrees that it will not and will cause its affiliates (as
defined in Rule 501(b) of Regulation D under the Securities Act) not to solicit
any offer to buy or make any offer or sale of or otherwise negotiate in respect
of, the Offered Certificates if, as a result of the doctrine of “integration”
referred to in Rule 502 under the Securities Act, such offer or sale would
render invalid (for the purposes of (i) the sale of the Offered Certificates
from Seller to the Initial Purchaser, (ii) the resale of the Offered
Certificates by the Initial Purchaser to subsequent purchasers or (iii) the
resale of the Offered Certificates by such subsequent purchasers to others) the
exemption from the registration requirements of the Securities Act provided by
Section 4(2) thereof or by Rule 144A or by Regulation S thereunder or otherwise.
 
(e)  The Seller agrees that neither it nor any of its affiliates (as defined in
Rule 501(b) of Regulation D under the Securities Act) will directly or through
any person acting on its behalf, assuming the accuracy of the representations
and warranties of the
 

 
12

--------------------------------------------------------------------------------

 

Initial Purchaser in Section 5: (i) engage in any form of general solicitation
or general advertising in connection with the offering or sale of the Offered
Certificates in the United States (as those terms are used in Regulation D under
the Securities Act) or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act or (ii) engage in any “directed
selling efforts” (as defined in Rule 902(c) under Regulation S) with respect to
the Offered Certificates. The Seller agrees that it and its affiliates (as
defined in Rule 501(b) of Regulation D under the Securities Act) and any person
acting on its behalf, assuming the accuracy of the representations and
warranties of the Initial Purchaser in Section 5, will comply with the “offering
restrictions” (as defined in Rule 902(g) under Regulation S) with respect to any
Offered Certificates sold outside the United States.
 
(f)  Whether or not the transactions contemplated by this Agreement are
terminated for any reason, the Seller agrees to pay promptly all costs and
expenses incident to the performance by the Seller of its obligations hereunder,
including, without limitation, (i) the preparation, reproduction and printing
(to the extent such documents are printed) of the Preliminary Memorandum and the
Final Memorandum and all amendments or supplements thereto (including the
exhibits thereto), the Pooling Agreement, the Series Supplement, the
Certificates, this Agreement and the other Related Documents, (ii) the
preparation, authentication, issuance and delivery of the Offered Certificates,
(iii) the expenses (including reasonable fees and disbursements of counsel to
the Initial Purchaser, provided, that Seller shall not be responsible for
payment of any fees and disbursements of counsel to the Initial Purchaser in
excess of $100,000), if any, of registering or qualifying the Offered
Certificates under state securities or “blue sky” laws, (iv) the fees and
expenses of the Seller’s accountants and of reasonable fees and expenses of
counsel for the Seller, (v) the reasonable fees and disbursements of counsel for
the Initial Purchaser, (vi) the furnishing to the Initial Purchaser of such
copies of the Preliminary Memorandum and the Final Memorandum and all amendments
or supplements thereto (including the exhibits thereto) as may be requested for
use in connection with the offering and sale of the Offered Certificates, (vii)
fees of each Rating Agency in connection with their ratings of the Offered
Certificates, (viii) fees of the Trustee under the Pooling Agreement, and (ix)
the Seller’s performance of and compliance with all agreements and conditions
contained herein, in the Pooling Agreement, the Series Supplement, the
Certificates and the other Related Documents on its part to be performed or
complied with.  Notwithstanding the foregoing, the Initial Purchaser shall
obtain the consent of the Seller prior to incurring any out-of-pocket expense in
excess of $10,000.
 
(g)  To the extent, if any, that the ratings provided with respect to the
Offered Certificates by either Rating Agency is conditional upon the furnishing
of documents or the taking of any other reasonable actions by the Seller, the
Seller shall, subject to availability and the reasonableness of such document
request, furnish such documents and take any such other reasonable actions.
 
(h)  During the period any Offered Certificates shall remain outstanding, the
Seller will furnish or will cause to be furnished to the Initial Purchaser,
copies of all
 

 
13

--------------------------------------------------------------------------------

 

reports or other communication (financial or other) furnished to the holders of
the Offered Certificates.
 
5.  Representations, Warranties and Covenants of the Initial Purchaser.  The
Initial Purchaser represents and warrants to, and agrees with the Seller, the
Servicer and FSC as of the date hereof, and as of the Issuance Date, that:
 
(a)  It understands that the Offered Certificates have not been and will not be
registered under the Securities Act in reliance upon an exemption therefrom, or
registered or qualified under the securities or “blue sky” laws of any state in
the United States.  It has advised Seller that it proposes to offer the Offered
Certificates for resale upon the terms and conditions set forth herein and in
the Final Memorandum.  It will not offer, sell, transfer, pledge, hypothecate or
otherwise dispose of the Offered Certificates except in accordance with this
Agreement and the Supplemented Pooling Agreement.
 
(b)  It shall not utilize any form of general solicitation or general
advertising within the meaning of Rule 502(c) of the Securities Act in
connection with the resale of the Offered Certificates, including any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
conduct any seminar or meeting with respect to the Offered Certificates whose
attendees have been invited by general solicitation or general advertising or
other action involving a public offering within the meaning of Section 4(2) of
the Securities Act.
 
(c)  It is an “accredited investor” (as defined in Regulation D under the
Securities Act) and a QIB within the meaning of Rule 144A, purchasing the
Offered Certificates.  It has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of an
investment in the Offered Certificates.
 
(d)  It will offer or sell the Offered Certificates only to (i) persons whom it
reasonably believes to be QIBs, purchasing the Offered Certificates for their
own account or for the account of other investors who are QIBs in transactions
meeting the requirements of Rule 144A and (ii) non-U.S. persons (as defined in
Regulation S) in offshore transactions (as defined in Regulation S) made in
compliance with Regulation S.  It agrees that it will not offer, sell or deliver
any of the Offered Certificates in any jurisdiction outside the United States
(as defined in Regulation S) except under circumstances which will result in
compliance with the applicable laws thereof, and that it will take whatever
action is required to permit its offer and resale of the Offered Certificates in
such jurisdictions.
 
(e)  It will take reasonable steps to inform, and cause each of its affiliates
to take reasonable steps to inform, persons acquiring Offered Certificates from
it or its affiliates, as the case may be, in the United States that the Offered
Certificates (i) have not been and will not be registered under the Securities
Act, (ii) are being sold to them without registration under the Securities Act
in reliance on Rule 144A or Rule 903 or 904 of Regulation S, and (iii) may not
be offered, sold or otherwise transferred except (A) in
 

 
14

--------------------------------------------------------------------------------

 

offshore transactions to non-U.S. Persons in accordance with Rule 903 or 904 of
Regulation S in a principal amount of not less than $100,000, or (B) to a person
whom the seller reasonably believes is a QIB that is purchasing such Offered
Certificates for its own account or for the account of a QIB to whom notice is
given that the offer, sale or transfer is being made in reliance on Rule 144A,
in a principal amount of not less than $100,000, for the purchaser and each such
account, in a transaction meeting the requirements of Rule 144A.
 
(f)  The transfer restrictions and the other provisions set forth in the Final
Memorandum under the headings “Transfer Restrictions” and “Plan of
Distribution,” including the legend required thereby, shall apply to the Offered
Certificates.
 
(g)  None of it, its affiliates or any person acting on its behalf has engaged
or will engage in any directed selling efforts (as defined in Regulation S under
the Securities Act) with respect to the Offered Certificates, and it, its
affiliates and any person acting on its behalf have complied and will comply
with the offering restriction requirements of Regulation S.  It agrees that, at
or before confirmation of a sale of Offered Certificates (other than a sale of
Offered Certificates pursuant to Rule 144A) it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration who purchases the Offered Certificates from or through it during
the distribution compliance period as defined in Rule 902 of Regulation S, a
confirmation or notice to substantially the following effect:
 
“The Offered Certificates covered hereby have not been registered under the
United States Securities Act of 1933 (the “Securities Act”) and may not be
offered or sold within the United States or to or for the account or benefit of
U.S. persons (as defined in Regulation S), except in accordance with Rule 144A
under the Securities Act.”
 
(h)  It represents and warrants that:
 
(i)  it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act 2000 (“FSMA”)) in connection with the issue or sale of any
Offered Certificates in circumstances in which Section 21(1) of the FSMA does
not apply to the Seller; and
 
(ii)  it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to any Offered Certificates in,
from or otherwise involving the United Kingdom, other than where the failure to
so comply would not have a material adverse effect on the Seller and its
Affiliates taken as a whole or on the transactions contemplated by this
Agreement and the Related Documents; and
 
(iii)  if it sells Offered Certificates in any other non-U.S. jurisdiction, it
has complied with and will comply with all applicable laws of such jurisdiction
with respect
 

 
15

--------------------------------------------------------------------------------

 

to anything done by it in relation to the Offered Certificates in, from or
otherwise involving such jurisdiction, other than where the failure to so comply
would not have a material adverse effect on the Seller and its Affiliates taken
as a whole or on the transactions contemplated by this Agreement and the Related
Documents.
 
(i)  It represents and warrants that (i) it is duly authorized and empowered to
execute, deliver and perform this Agreement; (ii) the person signing this
Agreement on its behalf has been duly authorized to do so; (iii) the execution,
delivery and performance of this Agreement does not and will not conflict with,
violate or constitute a default under any applicable law or regulation, its
articles of organization or other organizational document or by-laws and (iv)
this Agreement constitutes a legal, valid and binding obligation of the Initial
Purchaser; provided that such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect affecting the enforcement of creditors’ rights in general
and such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity) and subject to the unenforceability,
under certain circumstances, of provisions indemnifying a party against
liability where such indemnification is contrary to public policy.
 
(j)  If an electronic copy of the Preliminary Memorandum or the Final Memorandum
is delivered by the Initial Purchaser for any purpose, such copy shall be the
same electronic file containing the Preliminary Memorandum or the Final
Memorandum (as applicable) in the identical form transmitted electronically to
the Initial Purchaser by or on behalf of  the Seller specifically for use by the
Initial Purchaser pursuant to this Section; for example, if the Final Memorandum
is delivered to the Initial Purchaser by or on behalf of  the Seller in a single
electronic file in .pdf format, then the Initial Purchaser will deliver the
electronic copy of the Final Memorandum in the same single electronic file in
.pdf format.
 
(k)  The Initial Purchaser represents and agrees that it will deliver the
Preliminary Memorandum to each investor to whom Offered Certificates are sold by
the Initial Purchaser, prior to the Applicable Time or, if later, the time at
which a contract of sale with such investor becomes effective unless, at such
time, the Final Memorandum has been made available by the Seller to the Initial
Purchaser.  In such event, the Initial Purchaser shall deliver the Final
Memorandum to such investor to which it sells an Offered Certificate prior to
the effective time of such sale.
 
The Initial Purchaser acknowledges that the Seller and others will rely upon the
truth and accuracy of the foregoing acknowledgments, representations and
agreements.
 
6.  Conditions of the Obligations of the Initial Purchaser.  The Initial
Purchaser’s obligations hereunder will be subject to the accuracy of the
representations and warranties herein made on the part of the Seller, FSC and
the Servicer, to the accuracy of the statements of the officers of each of the
Seller, FSC and the Servicer made pursuant to the provisions hereof, to the
performance by the Seller, FSC and the Servicer of their respective obligations
hereunder and to the following additional conditions precedent:
 

 
16

--------------------------------------------------------------------------------

 

(a)  The Initial Purchaser shall have received fully executed copies of this
Agreement, the Supplemented Pooling Agreement and the other Related Documents
duly executed and delivered by the parties thereto.
 
(b)  Subsequent to the execution and delivery of this Agreement and prior to the
Issuance Date, there shall not have occurred and be continuing (i) any change,
or any development involving a prospective change, in or affecting particularly
the business or properties of the Seller, FSC, the Servicer or Spirit of America
which, in the reasonable judgment of the Initial Purchaser after consultation
with the Seller and the Servicer, materially impairs the investment quality of
the Offered Certificates; (ii) any reduction in or withdrawal of the rating of
the Certificates issued by the Trust or any other debt securities of the Seller,
the Servicer or any Affiliate thereof by any “nationally recognized statistical
rating organization” (as defined for purposes of Rule 436(g) under the
Securities Act), or any public announcement that any such organization has under
surveillance or review its rating of the Certificates issued by the Trust or any
other debt securities of the Seller, the Servicer or any Affiliate thereof
(other than an announcement with positive implications of a possible upgrading,
and no implication of a possible reduction in or withdrawal of such rating);
(iii) any suspension or limitation of trading in securities generally on the New
York Stock Exchange, or any setting of minimum prices for trading on such
exchange, or any suspension of trading of any securities of the Seller or the
Servicer or any Affiliate of the Seller or the Servicer on any exchange or in
any over-the-counter market; (iv) a general moratorium on commercial banking
activities in New York shall have been declared by either Federal or New York
State authorities; (v) any material disruption in commercial banking securities
settlement or clearance services; if, in the reasonable judgment of the Initial
Purchaser, the effect of any such disruption makes it impractical or inadvisable
to proceed with completion of the resale of the Offered Certificates; or
(vi) any outbreak or escalation of major hostilities in which the United States
is involved, any declaration of war by Congress or any other substantial
national or international calamity or emergency if, in the reasonable judgment
of the Initial Purchaser, the effect of any such outbreak, escalation,
declaration, calamity, emergency or change makes it impractical or inadvisable
to proceed with completion of the resale of the Offered Certificates.
 
(c)  The Initial Purchaser shall have received an opinion of Colin D. Stern,
Esq., Executive Vice President and General Counsel to Charming, dated the
Issuance Date and addressed to the Initial Purchaser, satisfactory in form and
substance to the Initial Purchaser and its counsel as to certain corporate
matters.
 
(d)  The Initial Purchaser shall have received an opinion of local tax counsel
for the Seller and the Servicer, dated the Issuance Date, regarding certain Ohio
tax matters in form and substance reasonably satisfactory to the Initial
Purchaser and its counsel.
 
(e)  The Initial Purchaser shall have received an opinion of Mayer Brown LLP,
dated the Issuance Date and addressed to the Initial Purchaser, satisfactory in
form and substance to the Initial Purchaser and its counsel as to enforceability
and certain securities law matters.  Such counsel shall also deliver a negative
assurance letter, dated
 

 
17

--------------------------------------------------------------------------------

 

the Issuance Date and addressed to the Initial Purchaser, in form and substance
satisfactory to the Initial Purchaser.
 
(f)  The Initial Purchaser shall have received an opinion of Mayer Brown LLP,
dated the Issuance Date and addressed to the Initial Purchaser, to the effect
that the transfer of Receivables from the Seller to the Trust creates a
perfected security interest in such Receivables in favor of the Trustee, in form
and substance satisfactory to the Initial Purchaser and its counsel.
 
(g)  The Initial Purchaser shall have received an opinion of Squire, Sanders &
Dempsey LLP, dated the Issuance Date and addressed to the Initial Purchaser, to
the effect that the transfer of Receivables from Spirit of America to the Seller
creates a perfected security interest in such Receivables in favor of the
Seller, in form and substance satisfactory to the Initial Purchaser and its
counsel.
 
(h)  The Initial Purchaser shall have received an opinion of Mayer Brown LLP,
dated the Issuance Date and addressed to the Initial Purchaser, with respect to
(a) the nonconsolidation of FSC with the Seller and (b) certain FDIC matters
relating to the transfer of the Receivables from Spirit of America to the
Seller, in each case in form and substance satisfactory to the Initial Purchaser
and its counsel.
 
(i)  The Initial Purchaser shall have received copies of UCC-1 financing
statements filed in the offices of the Secretary of State of the State of Ohio
and the Recorder of Deeds of the District of Columbia, in the case of Spirit of
America, and the Secretary of State of the State of Delaware, in the case of the
Seller, reflecting the interests of the Seller and the Trust in the Receivables.
 
(j)  The Initial Purchaser shall have received an opinion of Orrick, Herrington
& Sutcliffe LLP, special counsel for the Initial Purchaser, subject to customary
qualifications, assumptions, limitations and exceptions, dated the Issuance
Date, in form and substance reasonably satisfactory to the Initial Purchaser,
with respect to the enforceability of the Supplemental Pooling Agreement and the
Offered Certificates, the Trust Indenture Act of 1939, and securities law
matters with respect to the Offered Certificates.
 
(k)  The Initial Purchaser shall have received an opinion from Chapman & Cutler
LLP, counsel for the Trustee, dated the Issuance Date and addressed to the
Initial Purchaser, with respect to general corporate matters, enforceability of
the Related Documents to which the Trustee is a party, due authentication and
delivery of the Offered Certificates and such other matters as the Initial
Purchaser shall request, in form and substance satisfactory to the Initial
Purchaser and its counsel.
 
(l)  The Initial Purchaser shall have received a certificate or certificates,
dated the Issuance Date, of a vice president or more senior officer of each of
the Seller, FSC and the Servicer in which such officer, to the best of his or
her knowledge after reasonable investigation, shall state that (A) the
representations and warranties of the Seller, FSC and the Servicer, as
applicable, contained in this Agreement are true and
 

 
18

--------------------------------------------------------------------------------

 

correct in all material respects on and as of the Issuance Date, (B) the Seller,
FSC and the Servicer, as applicable, has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Issuance Date, (C) the representations and warranties of the
Seller, FSC or the Servicer, as applicable, in the Related Documents to which it
is a party are true in all material respects on the Issuance Date, except to the
extent such representations and warranties relate to an earlier date, and (D)
subsequent to the date as of which information is given in the Final Memorandum,
and except as set forth or contemplated in the Final Memorandum or such
certificate, there has been no material adverse change in the condition
(financial or otherwise) of the Seller, FSC or the Servicer, as applicable, or
any of their respective subsidiaries.
 
(m)  The Initial Purchaser shall have received a letter of Ernst & Young
addressed to the Seller and the Initial Purchaser regarding the Receivables,
substantially in the form heretofore agreed to and otherwise in form and in
substance satisfactory to the Initial Purchaser and its counsel.
 
(n)  The Initial Purchaser shall have received letters from each of the Rating
Agencies stating that (i) the Class A Certificates have received a rating of
“AAA” and “Aaa” by Standard & Poor’s and Moody's, respectively, (ii) the Class M
Certificates have received a rating of “AA” and “Aa2” by Standard & Poor’s and
Moody’s respectively, (iii) the Class B Certificates have received a rating of
“A” and “A2” by Standard and Poor’s and Moody’s, respectively, (iv) the Class C
Certificates have received a rating of “Baa2” by Moody’s, and (v) the rating of
any certificates of any other Series issued by the Trust will not be withdrawn
or reduced as a result of the issuance of the Certificates.
 
(o)  The Initial Purchaser shall have received from the Servicer a Servicer
Report dated as of the Issuance Date, calculated after giving effect to all
transactions contemplated on the Issuance Date.
 
(p)  The Seller and the Servicer will furnish the Initial Purchaser with such
number of conformed copies of such opinions, certificates, letters and documents
as it may reasonably request.
 
If any condition specified in this Section shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the Initial
Purchaser by notice to the Seller at any time at or prior to the Issuance Date,
and such termination shall be without liability of any party to any other party
except as provided in Section 8.
 
7.  Indemnification and Contribution.
 
(a)  CSRC, SOAI and FSC, jointly and severally, agrees to indemnify and hold
harmless the Initial Purchaser, and each person, if any, who controls the
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), from and against any and all losses, claims, damages, liabilities and
expenses (including, without limitation, the reasonable legal fees and other
reasonable expenses incurred in connection with any suit,
 

 
19

--------------------------------------------------------------------------------

 

action or proceeding or any claim asserted) caused by any untrue statement or
alleged untrue statement of any material fact contained in the Final Memorandum
or the Preliminary Memorandum or caused by any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, except insofar as any such loss, claim, damage,
expense or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with the Initial Purchaser
Information (as defined in subsection (b) below); provided, further, that none
of CSRC, SOAI or FSC will be liable under the indemnity agreement in this
subsection (a) with respect to the Preliminary Memorandum to the extent that any
loss, claim, damage or liability of the Initial Purchaser (or any Person
controlling the Initial Purchaser within the meaning of the Securities Act)
results from the fact that the Initial Purchaser sold Offered Certificates to a
person as to whom it is established that there was not sent or given, at or
prior to consummation of such sale, a copy of the Final Memorandum (including
any amendment or supplement but excluding documents incorporated by reference)
if the Seller or the Servicer previously furnished copies of the Final
Memorandum (including any amendment or supplement but excluding documents
incorporated by reference) to the Initial Purchaser and the loss, claim, damage
or liability of the Initial Purchaser (or any Person controlling the Initial
Purchaser within the meaning of the Securities Act) results from an untrue
statement or omission of a material fact contained in the Preliminary Memorandum
that is corrected in the Final Memorandum or any amendment or supplement to the
Final Memorandum.
 
(b)  The Initial Purchaser agrees to indemnify and hold harmless each of CSRC,
SOAI and FSC and each person, if any, who controls the CSRC, SOAI or FSC within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages, liabilities and
expenses (including, without limitation, the reasonable legal fees and other
reasonable expenses incurred in connection with any suit, action or proceeding
or any claim asserted) caused by any untrue statement or alleged untrue
statement of any material fact contained in the Final Memorandum or the
Preliminary Memorandum or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, but only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance on
or in conformity with the Initial Purchaser Information.  The “Initial Purchaser
Information” includes the name of the Initial Purchaser as it appears on the
front page of the Preliminary Memorandum and the Final Memorandum and the
information in the Preliminary Memorandum and the Final Memorandum in the third
paragraph under the heading “Plan of Distribution”.
 
(c)  Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
subsection (a) or (b) above, notify the indemnifying party of the commencement
thereof; but the omission so to notify the indemnifying party will not relieve
it from any liability which it may have to
 

 
20

--------------------------------------------------------------------------------

 

any indemnified party otherwise than under subsection (a) or (b) above except
and to the extent of any prejudice to such indemnifying party arising from such
failure to provide such notice.  In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may elect by written notice to the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section 7 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation unless (i) the named parties in any such proceeding
include both the indemnified party and the indemnifying party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interest between them, (ii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action and assumption of the defense thereof, or (iii) the
indemnifying party has authorized in writing the employment of counsel for the
indemnified party; it is understood that the indemnifying party shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all indemnified parties.  No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes an
unconditional release of such indemnified party from all liability on any claims
that are the subject matter of such action and does not include a statement as
to, or an admission of, fault, culpability or failure to act by or on behalf of
any indemnified party.  No indemnifying party shall be liable under this section
for any settlement of any claim or action effected without its prior written
consent, which shall not be unreasonably withheld.
 
(d)  If the indemnification provided for in this Section 7 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then in order to provide for just and equitable contribution, each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of the losses, claims, damages, expenses or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the CSRC, SOAI and
FSC on the one hand and the Initial Purchaser on the other from the offering of
the Offered Certificates, or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of CSR, SOAI and FSC on the one hand and the Initial
Purchaser on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations.  The relative benefits received by CSRC, SOAI
and FSC on the one hand and the Initial Purchaser on the other shall be
 

 
21

--------------------------------------------------------------------------------

 

deemed to be in the same proportion as the total net proceeds from the sale of
the Offered Certificates (before deducting expenses) received by CSRC bear to
the Initial Purchaser Fee.  The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by CSRC, SOAI or FSC, on the one hand, or
information supplied by the Initial Purchaser, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission with respect to the Offered
Certificates and any other equitable consideration appropriate under the
circumstances.  The amount paid by an indemnified party as a result of the
losses, claims, damages, expenses or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim which is the subject of this subsection
(d).  Notwithstanding the provisions of this subsection (d), the Initial
Purchaser shall not be required to contribute any amount in excess of the amount
by which the Initial Purchaser Fee exceeds the amount of damages which the
Initial Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission with respect to the
Offered Certificates.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
(e)  The obligations of CSRC, SOAI and FSC under this section shall be in
addition to any liability which CSRC, SOAI and FSC may otherwise have and shall
extend, upon the same terms and conditions, to the directors and officers of the
Initial Purchaser and each Person, if any, who controls the Initial Purchaser
within the meaning of the Securities Act; and the obligations of the Initial
Purchaser under this section shall be in addition to any liability which the
Initial Purchaser may otherwise have and shall extend, upon the same terms and
conditions and to each Person, if any, who controls CSRC, SOAI or FSC within the
meaning of the Securities Act.
 
8.  Survival of Certain Representations and Obligations.  The respective
indemnities, agreements, representations, warranties and other statements of
CSRC, SOAI  or FSC or their respective officers and of the Initial Purchaser or
its officers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of the Initial Purchaser, the Seller, FSC
or the Servicer or any of their respective representatives, officers or
directors or any controlling person, and will survive delivery of and payment
for the Offered Certificates.  If this Agreement is terminated, in whole or in
part, or for any reason other than solely because of the occurrence of an event
specified in clauses (iii), (iv) or (v) of Section 6(b), and the purchase of the
Offered Certificates is not consummated, the Seller shall remain responsible for
the expenses to be paid or reimbursed by it pursuant to Section 4(f) and the
obligations of the Seller, FSC and the Servicer pursuant to Section 7  shall
remain in effect.
 
9.  Notices.  All communications hereunder will be in writing and effective only
upon receipt, and, if sent to the Initial Purchaser, will be mailed, delivered
or telecopied and confirmed to the Initial Purchaser, at the following address:
 

 
22

--------------------------------------------------------------------------------

 

Barclays Capital Inc.
200 Park Avenue
New York, New York  10166
Attention:  Giuseppe Pagano
Facsimile:  (212) 412-6846
 
if sent to CSRC, FSC or SOAI, will be mailed, delivered or telecopied and
confirmed to the CSRC, FSC or SOAI, at the following address:
 
1103 Allen Drive
Milford, Ohio  45150
Attention:  President
Facsimile:  (513) 576-5320
 
with a copy to:
 
General Counsel
Charming Shoppes, Inc.
450 Winks Lane
Bensalem, PA  19020
Facsimile:  (215) 638-6919
 
10.  Other Services.  Nothing in this Agreement is intended to obligate or
commit the Initial Purchaser or any of its affiliates to provide any services
other than as set forth herein.
 
11.  Successors.  This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns and the
officers and directors and controlling persons referred to in Section 7 hereof,
and no other person will have any right or obligation hereunder.
 
12.  APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF
LAWS PROVISIONS THEREOF.
 
13.  Benefit of Agreement.  This Agreement shall inure to the benefit of and be
binding upon Seller, the Servicer, FSC, the Initial Purchaser, any controlling
persons referred to herein and their respective successors and assigns.  Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any other person, firm or corporation any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained.  No purchaser of Offered Certificates from the Initial Purchaser
shall be deemed to be a successor by reason merely of such purchase.
 
Each of the Seller, FSC and SOAI acknowledges and agrees that (i) the purchase
and sale of the Offered Certificates pursuant to this Agreement, including the
determination of the offering price of the Offered Certificates and any related
discounts and commissions, is an arm’s-length commercial transaction between the
Seller, FSC and SOAI, on the one hand, and the Initial Purchaser, on the other
hand, and the Seller, FSC and SOAI are capable of evaluating and understanding,
and understand and accept the terms, risks and conditions of the transactions
 

 
23

--------------------------------------------------------------------------------

 

contemplated by this Agreement; (ii) in connection with the transaction
contemplated hereby and the process leading to such transaction, the Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Seller, FSC, SOAI or their respective Affiliates, stockholders,
creditors or employees or any other party; (iii) the Initial Purchaser has not
assumed and will not assume an advisory or fiduciary responsibility in favor of
the Seller, FSC or SOAI with respect to the transaction contemplated hereby or
the process leading thereto (irrespective of whether the Initial Purchaser has
advised or is currently advising the Seller, FSC or SOAI on other matters) or
any other obligations to the Seller, FSC or SOAI, except the obligations
expressly set forth in this Agreement; (iv) the Initial Purchaser and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Seller, FSC and SOAI, and that the
Initial Purchaser has no obligation to disclose to the Seller, FSC or SOAI any
of such interests by virtue of any relationship hereunder; and (v) the Initial
Purchaser has not provided any legal, accounting, regulatory or tax advice with
respect to the offering contemplated hereby and the Seller, FSC and SOAI have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they deemed appropriate.
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 

 
24

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us the enclosed duplicate hereof, whereupon it will
become a binding agreement among the Seller, FSC, SOAI and the Initial Purchaser
in accordance with its terms.
 
Very truly yours,
 
CHARMING SHOPPES RECEIVABLES CORP.
   
By:_____________________________________
Name:
Title:
   
SPIRIT OF AMERICA, INC.
   
By:_____________________________________
Name:
Title:
   
FASHION SERVICE CORP.
   
By:_____________________________________
Name:
Title:



The foregoing Certificate Purchase Agreement
is hereby confirmed and accepted as
of the date first above written:
BARCLAYS CAPITAL INC.,
as the Initial Purchaser
   
By________________________________
Name:
Title:




 
25

--------------------------------------------------------------------------------

 
